IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Corliss,                             :
                         Petitioner         :
                                            :
      v.                                    :
                                            :
Pennsylvania State Police,                  :
                         Respondent         :    No. 580 M.D. 2014



                                         ORDER



             NOW, May 25, 2016, upon consideration of petitioner’s application for

reargument, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge